BENEDICT, District Judge.
The power to stay proceedings till security for costs shall be filed, is a power inherent in every court, and may be exercised independently of any statute. Swift v. Collins, 1 Denio, 659; People v. Oneida Common Pleas, 18 Wend. 652.
This power may properly be exercised in a case like this, where an assignee in bank ruptcy, who is substantially without funds belonging to the estate, is prosecuting an expensive litigation. He may well call upon the creditors who are to reap the benefit of tiie litigation if it succeed to furnish him security to pay the costs of the litigation !f it should fail.